United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                  May 3, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 05-50458




                          MARIA A. TORRES

                                              Plaintiff - Appellant


                              VERSUS


                        CITY OF SAN ANTONIO


                                              Defendant - Appellee



           Appeals from the United States District Court
          For the Western District of Texas, San Antonio
                            5:02-CV-1083




Before KING, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      AFFIRMED.   See 5th Circuit Loc. R. 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.